Citation Nr: 0002611	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-13 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran, who died in August 1996, served on active duty 
from March 1943 to January 1946, and was a prisoner of war 
(POW) by the German Government from February 1944 to May 
1945.  He also had a second period of active service from 
January 1951 to January 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for the 
cause of the veteran's death.


REMAND

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

The appellant contends that fatal congestive heart disease 
which contributed to the veteran's death was caused by the 
deprivations he experienced during his internment as a POW 
during World War II.  She maintains that the ischemic heart 
disease from which he suffered was among the diseases 
entitled to presumptive service connection under 38 C.F.R. 
§ 3.309(c)(1999).

The veteran died on August [redacted], 1996, with the immediate 
cause of death, as noted on his Death Certificate dated on August 
30, 1996, identified as Alzheimer's Disease.  Parkinson's 
disease and congestive heart disease were identified as other 
significant conditions contributing to his death.  The RO has 
denied the appellant's claim, in part, on the basis that 
ischemic heart disease was not incurred or aggravated during 
service and/or that presumptive service connection for 
ischemic heart disease was not warranted under the 
regulations pertaining to former POW's on the basis that the 
evidence failed to show that the veteran manifested localized 
edema during captivity.  See 38 C.F.R. § 3.309(c), Note 
(1999). 

In her Form 9 filing dated in July 1998, the appellant stated 
as follows: "I ... discussed with a heart specialist recently 
the fact that my husband was deprived of proper nutrition for 
fourteen months in prison camp.  I asked him what effect this 
deprivation for that length of time would have on a person's 
heart.  The specialist explained that there would be damage 
to the heart."  

The Board is of the opinion that, before this case is 
decided, the appellant should be notified that her submission 
of a direct statement from this heart specialist regarding 
the claimed causal link between the veteran's internment as a 
POW and the development of his ischemic heart disease may be 
necessary to complete her application.  Sutton v. Brown, 9 
Vet. App. 553, 570 (1996) (VA has a duty under § 5103(a) to 
inform a claimant to submit a direct statement from a 
physician who reportedly told the claimant that his heart 
disorder may be directly related to events during active 
service).

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant and ask 
her to submit a direct opinion from the 
aforementioned heart specialist regarding the 
etiology of the veteran's cardiovascular 
disorder(s).  That opinion, if provided, should be 
included in the claims file.

2.  The appellant is hereby informed of her right 
to submit additional evidence and argument while 
this claim is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  After completion of the above- referenced 
development, the RO should readjudicate the claim 
for service connection for the cause of the 
veteran's death with consideration given to any 
additional evidence obtained by the RO pursuant to 
this remand.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and her 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




